Case 3:16-cv-00792-JPG-SCW Document 110-1 Filed 01/03/19 Page 1 of 3 Page ID #961
      Case: 18-2222    Document: 00713345424            Filed: 01/03/2019  Pages: 3
                          NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted December 7, 2018*
                                  Decided December 12, 2018

                                            Before

                            MICHAEL S. KANNE, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

   No. 18-2222

   SCOTT JENKINS,                                    Appeal from the United States District
        Plaintiff-Appellant,                         Court for the Southern District of Illinois.

         v.                                          No. 16-cv-792-JPG-SCW

   BRUCE BURKEY, et al.,                             J. Phil Gilbert,
       Defendants-Appellees.                         Judge.

                                          ORDER

          This lawsuit is the latest stage in a bitter dispute over a family business. Scott
   Jenkins, a Missouri citizen, created and managed a Nevada limited-liability company.
   He gave his two daughters, Illinois citizens, majority shares. When the daughters tried
   to remove Jenkins from management, he sued them in Nevada, and they hired lawyers
   from Nevada and Illinois to represent them. After settling his suit, Jenkins brought this
   diversity-based suit against his daughters’ lawyers for torts he says they committed in


         *  We have agreed to decide the case without oral argument because the briefs and
   record adequately present the facts and legal arguments, and oral argument would not
   significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Case 3:16-cv-00792-JPG-SCW Document 110-1 Filed 01/03/19 Page 2 of 3 Page ID #962
      Case: 18-2222   Document: 00713345424      Filed: 01/03/2019  Pages: 3


   No. 18-2222                                                                           Page 2

   the Nevada suit. The district court dismissed the case. Because it correctly reasoned that
   it had no personal jurisdiction over the Nevada lawyers, and the settlement agreement
   from the Nevada suit barred Jenkins’s claims against the Illinois lawyers, we affirm.

          Fearful that Jenkins was mismanaging the company, Jenkins’s daughters hired
   two sets of lawyers. First, they hired Bruce Burkey, an Illinois attorney. Burkey filed a
   document with the Nevada Secretary of State to remove Jenkins as manager. That filing
   spurred Jenkins to start litigation to determine who owned the company. The daughters
   then retained two Nevada-licensed lawyers to represent them in court.

          The Nevada suit eventually settled. Jenkins, represented by counsel, and his
   daughters tried to settle in 2014, but could not. A year later, the parties reconvened.
   Jenkins was unrepresented this time, but they nonetheless reached and signed an
   agreement in May 2015. The agreement included mutual releases. Under the releases,
   Jenkins, his daughters, and the company released each other and their “agents” from all
   claims “arising out of or relating to” the Nevada lawsuit.

          Following the settlement, Jenkins brought this action. He accuses his daughters’
   lawyers and their law firms of tortious conduct in Nevada. The district court dismissed
   Jenkins’s claims against the Nevada lawyers for lack of personal jurisdiction because
   they performed all their work in Nevada and had no relevant contacts with Illinois. The
   judge also entered summary judgment in favor of Burkey (the Illinois lawyer) and his
   firm because the Nevada suit’s settlement agreement barred claims against them.

           On appeal, Jenkins first challenges the district judge’s dismissal of his claims
   against the Nevada lawyers for lack of personal jurisdiction. He argues that they
   developed minimum contacts with Illinois by deposing him in Illinois during this suit
   (not the Nevada suit) and revealing the confidential Nevada settlement. This argument
   has several flaws. First, Jenkins has forfeited it because he did not timely raise it in the
   district court. See United States v. Hamad, 809 F.3d 898, 904 (7th Cir. 2016). Second, only
   the events that Jenkins seeks to litigate in this suit are relevant to personal jurisdiction,
   and they all occurred in Nevada, not Illinois. See Goodyear Dunlop Tires Operations, S.A.
   v. Brown, 564 U.S. 915, 919 (2011) (“[S]pecific [personal] jurisdiction is confined to the
   adjudication of issues deriving from … the very controversy that establishes
   jurisdiction.” (internal quotations omitted)); Bristol-Myers Squibb Co. v. Superior Ct. of
   Cal., San Francisco Cty., 137 S.Ct. 1773, 1780 (2017). Third, only the forum contacts that
   the defendant initiates are relevant for personal jurisdiction. See Walden v. Fiore, 571
Case 3:16-cv-00792-JPG-SCW Document 110-1 Filed 01/03/19 Page 3 of 3 Page ID #963
      Case: 18-2222   Document: 00713345424      Filed: 01/03/2019  Pages: 3


   No. 18-2222                                                                         Page 3

   U.S. 277, 284, 286 (2014); Brook v. McCormley, 873 F.3d 549, 552–53 (7th Cir. 2017). Yet
   Jenkins, by filing this suit, initiated the lawyers’ appearance in Illinois.

           Next, Jenkins challenges the district court’s dismissal of his claims against
   Burkey. He argues that the settlement agreement released his daughters and their
   agents, but not Burkey, from his claims because, he asserts, Burkey represented the
   company. The district judge, however, found that Burkey represented the daughters,
   and on this record that finding is not clearly erroneous. In any case, the releases covered
   all parties—Jenkins, the daughters and the company—plus their agents, so Jenkins
   released Burkey regardless of whom Burkey represented. Jenkins responds that he is
   not bound by the mutual releases because he was not represented by counsel in their
   negotiations and did not realize that the mutual releases extended to the parties’ agents.
   Courts, however, will enforce freely entered contracts as long as “they are not
   unconscionable.” St. Mary v. Damon, 309 P.3d 1027, 1035 (Nev. 2013) (quoting Rivero
   v. Rivero, 216 P.3d 213, 226–27 (Nev. 2009)). Jenkins’s lack of representation and his
   failure to read the contract do not reach this threshold. See U.S. Home Corp. v. Michael
   Ballesteros Trust, 415 P.3d 32, 40–41 (Nev. 2018).
                                                                                    AFFIRMED
